DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al., U.S. 8,770,271.
Fielder et al. discloses an electric submersible Pump (ESP)-packer arrangement (fig 1, 1; col. 1, lines 21-35) comprising: a mandrel (fig 1, 10t); an ESP assembly disposed (col. 1, lines 27-30, fixed within) on the mandrel, the ESP assembly comprising: a seal (production packer 85); a motor (electric motor 50); and a pump (65); a packer assembly (isolation device 70) disposed on the mandrel (col. 5, lines 56-60), the packer assembly comprising: an element (col. 5, lines 48-50; col. 6, lines 17-25); and an electric actuator subassembly (col. 7, lines 8-16) configured to set the element; and an electrical cable (80) connected to both the motor and the electric actuator (col. 7, lines 8-16).
Fielder et al. discloses the electric actuator is also configured to unset the element (col. 7, lines 38-41).
Fielder et al. discloses the element (col. 6, lines 17-25), lines is a compression set element (slips and cones compress a solid packing element; col. 7, lines 31-34).
Fielder et al. discloses setting an ESP-packer arrangement comprising: running the arrangement as claimed in claim 1 into a borehole (fig 1, 5); sending a signal along the electrical cable (80) to the electric actuator (col. 7, lines 8-16); operating the electric actuator; and sending a signal along the same electrical cable to the ESP (col. 7, lines 22-35) and pumping fluid with the ESP in operation.
Fielder et al. discloses borehole (5) in a subsurface formation (25); and an ESP-packer arrangement (pumping system 1) disposed in the borehole.

Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al., U.S. 8,770,271 in view of Bebb, U.S. 8,424,596.
Fielder et al. discloses a wireline tool having an actuator for setting and unsetting an isolation device as noted above but does not disclose a bi-directional lead screw or ball screw actuator.
Bebb teaches use of a wireline tool having of a bi-directional lead screw (fig 7, col. 8, lines 43-45) and a ball screw (fig 7b, col. 8, lines 30-33).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of well known linear actuators as taught by Bebb since they provide good positioning accuracy and great forces can be transmitted to sealing elements, valves and anchoring devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 June 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676